Citation Nr: 0917120	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-38 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted the 
Veteran's claim of entitlement to service connection for 
PTSD, and assigned the same an initial 50 percent disability 
rating, effective November 9, 2005.


FINDING OF FACT

Since November 9, 2005, the effective date of service 
connection, the Veteran's service-connected PTSD has not more 
nearly approximated symptoms productive of occupational and 
social impairment, with deficiencies in areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial disability 
rating in excess of 50 percent for service-connected PTSD 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

As to VA's duty to assist, the Veteran was afforded VA 
psychiatric evaluations in March 2006 and July 2007.  The 
Veteran has not indicated that he was seen regarding his PTSD 
by any provider or at any time other than the treatment 
reflected in the current medical records on file.  Therefore, 
the Veteran's service treatment records and all identified 
and authorized post-service treatment records available and 
relevant to the issue on appeal have been requested or 
obtained.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been initially rated 
as 50 percent disabling under DC 9411.  A 50 percent rating 
is assigned under DC 9411 when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran contends, in his Notice of Disagreement dated in 
May 2006 and Substantive Appeal dated in November 2006, that 
the symptomatology related to his service-connected PTSD is 
more severe than what is reflected in the reports of VA 
psychiatric evaluations and warrants an initial disability 
rating in excess of 50 percent.  Specifically, the Veteran 
directs attention to his GAF score provided subsequent to 
examination conducted for his Social Security disability 
benefits application, and symptoms to include suicidal 
ideation, hallucinations, and deficiencies in judgment, 
thinking, and family relations. 

The Board notes that the RO conducted a hearing in February 
2007 as to the issue on appeal.  The Veteran's treating 
physician offered testimony as to the severity of his 
condition.  The physician reported that the situation in Iraq 
has made the Veteran's symptoms worse.  The physician 
reported that the Veteran leaves his house only to walk 
around the neighborhood, as if he were patrolling it, and 
doesn't have a personal relationship with anyone.  The 
physician reported that the Veteran feels worthless, and 
feels as if he is a burden on his wife.  The physician 
reported that the Veteran goes to work with his wife in a 
little store that she owns so that he is not alone all day.  
The physician reported that the Veteran's wife caught him 
trying to hang himself.  The physician reported that the 
Veteran has continuous depression and warrants a GAF score of 
40.  The physician reported that he has treated the Veteran 
three times, and that he has suggested that the Veteran be 
hospitalized, but that the Veteran has refused.  

The record before the Board contains post-service treatment 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence.)

Private treatment records dated in January 2006 indicate that 
the Veteran reported being unable to sleep.  The Veteran 
reported recurrent nightmares related to his experiences in 
Vietnam.  

On VA examination in March 2006, the Veteran reported 
feelings of hopelessness and worthlessness, trouble sleeping 
with nightmares, irritability or outbursts of anger, and 
social isolation.  The Veteran reported that he avoids 
activities, places, or people that arouse recollections of 
trauma, and has a diminished interest or participation in 
significant activities. 

Mental status examination revealed that the Veteran exhibited 
a constricted affect, a dysphoric mood, a cooperative 
attitude, an intact attention span, a normal recent, remote, 
and immediate memory, an unremarkable psychomotor activity, 
judgment, intelligence, insight, and thought process and 
content, spontaneous speech, the ability to spell a word 
backwards and forwards, and was oriented to time, place, and 
person.  The Veteran presented without delusions, 
inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, episodes of violence, suicidal or homicidal 
thoughts, or impairment with daily activities.  The examiner 
noted that the Veteran has a moderate sleep impairment that 
has interfered his daily activities, marked by being able to 
sleep only one or two hours each night, with feelings of 
weakness and tiredness the next day.   

With regard to his occupational history, the Veteran reported 
that he returned to his pre-military data processing job for 
two years.  The Veteran reported that he had to leave that 
job due to a crisis, but was unwilling to describe such.  The 
Veteran reported that he re-started school but that he 
couldn't finish school due to a lack of concentration.  The 
Veteran reported that he has worked part-time for more than 
20 years in the family business, giving his wife support, but 
that his wife is the one in charge of the business.  

With regard to his social history, the Veteran reported that 
he is married and has three children.  The Veteran reported 
that he lives with his wife and his youngest son, and that 
his family life is excellent.  The Veteran reported that he 
has two close friends, but that mostly, he keeps to himself.  
With regard to his daily activities, the Veteran reported 
that he enjoys watching sports.  

With regard to his habits and legal history, the Veteran 
denied an alcohol, tobacco or street drug use history.  
However, in a different portion of the evaluation, the 
Veteran reported that he drinks 30 ounces of beer each day, 
and has had legal problems due to domestic abuse after 
alcohol intake.  The Veteran reported that he may have tried 
to attack someone in 1978.  The Veteran reported that he 
tried to hang himself in 1971, but that his brother found 
him.  

The examiner noted that she reviewed the Veteran's claims 
file and treatment records, and diagnosed the Veteran with 
PTSD, delayed, and assigned the Veteran a GAF score of 70.

Private treatment records dated from June 2006 to October 
2006 indicate that the Veteran exhibited suicidal ideation 
related to his Vietnam experiences, a blunted affect, poor 
functioning in general, and a refusal to talk about his 
experiences.  The Veteran reported flashbacks, nightmares, 
hallucinations, and sleeping problems.  

Records of the Social Security Administration (SSA), dated in 
July 2007, associated with the Veteran's application for 
disability benefits indicate that his primary diagnosis is 
affective disorder.  Report of SSA Psychiatric Medical 
Report, dated in April 2006 and conducted by the Veteran's 
private physician, indicates that the Veteran complained of 
insomnia, nightmares, and suicidal ideation during the first 
interview.  The physician reported that the Veteran was 
unresponsive and exhibited a wandering attention span, 
psychomotor retardation, poor impulse control, marked by 
suicide attempt, poor insight, poor intellectual reasoning, 
fair recent and remote memory, and normal orientation to 
time, place, and person.  The physician reported that the 
Veteran was declining daily, due to his symptoms of severe 
PTSD.  The physician assigned the Veteran a GAF score of 30-
40.  The Board notes that the physician who completed the 
April 2006 SSA Psychiatric Medical Report is the same 
physician who offered testimony on the Veteran's behalf at 
the February 2007 RO hearing.  SSA Functional Capacity 
Assessment, dated in November 2006, noted report of treatment 
dated in August 2006 indicating logical but irrelevant 
thought, low self esteem, coherent speech, and slightly-
diminished memory and judgment and limitations in psychomotor 
activity, without perceptual or thought disturbances.  The 
Functional Capacity Assessment also noted that the April 2006 
Psychiatric Medical Report described a more severe condition 
than the rest of the medical evidence of record.  The 
Functional Capacity Assessment indicates that, overall, the 
preponderance of the evidence supports an assessment of a 
moderate degree of severity that only allows for a simple 
task.  Although generally VA is not bound by the 
determination of the SSA, it is pertinent to the claim.  
Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Report of VA Social and Industrial Field Survey in July 2007 
indicates that the Veteran presented casually dressed with 
good hygiene.  The social worker noted that the Veteran 
nervously played with his hands constantly throughout the 
visit, and exhibited an open, cooperative, and polite mood, 
and was coherent and oriented to place, person, and time.  
The Veteran demonstrated concrete logic, a good attention 
span, fair remote and recent memory, and good eye contact.  
The social worker noted that the Veteran had close 
relationships with his family, to include his siblings.  The 
social worker noted that the Veteran was clinically 
depressed, and socially, industrially, and recreationally 
impaired.

The Veteran described his home life and provided details as 
to his military, educational, and social history.  The 
Veteran reported that he sought VA psychological treatment 
after service, due to severe adjustment problems to social 
life, but had negative experiences with providers.  The 
Veteran reported that he quit his job in 1980 upon his wife's 
suggestion to avoid stress, subsequent to an episode of anger 
with his supervisor.  The Veteran reported that his wife 
resigned from her career as a teacher and opened a family 
business.  The Veteran reported that he organized and managed 
little league teams in the community for many years to keep 
busy, and that such activity was a source of great 
satisfaction.  
The social worker reported that the Veteran experienced no 
primary support system or group stressors, no social 
environment stressors, no educational problems, no 
occupational problems, no housing problems, no problems 
accessing health care, and no legal problems.  The social 
worker noted that the Veteran experienced economic problems.  
In a different portion of the report, the social worker also 
reported that the Veteran was extremely industrially impaired 
and extremely socially impaired.  The social worker did not 
diagnose the Veteran with any condition, or provide the 
Veteran with a GAF score.

On VA examination in July 2007, the Veteran reported an ill 
humor, irritability, verbal aggression, anxiety, loneliness, 
and severe sleep difficulties.  The Veteran reported that at 
times he feels tense, but that his mood varies.  The Veteran 
reported that his worst problem is his sleep difficulty.

Mental status examination revealed that the Veteran was clean 
and appropriately dressed.  The Veteran exhibited hand-
wringing, clear, coherent, soft or whispered speech, a 
cooperative and attentive attitude, a constricted affect, and 
a depressed mood.  The Veteran's attention was intact, and he 
was able to do serial sevens and spell a word backwards and 
forwards.  The Veteran was oriented to person, time, and 
place, and demonstrated normal remote, recent, and immediate 
memory, fair impulse control, unremarkable intelligence, 
insight, judgment, and thought process and content, without 
delusions, hallucinations, panic attacks, inappropriate, 
obsessive, or ritualistic behavior, or homicidal thoughts.  

The examiner noted the presence of suicidal thoughts and the 
Veteran's two past suicide attempts, by hanging.  The 
examiner noted the Veteran's episodes of violence, 
demonstrated by verbal aggressivity.  The examiner noted the 
Veteran's sleep impairment, and described such as poor sleep 
with frequent awakening.  The examiner noted that the Veteran 
reported that he tries to rest, but that he gets jumpy if he 
sleeps in the daytime.  

With regard to his daily activities, the Veteran reported 
that he spends the day strolling alone around his community.  
The Veteran reported that he no longer enjoys watching 
sports.  The Veteran denied socializing.  

With regard to his occupational history, the Veteran reported 
that he completed mechanized accounting studies prior to the 
military.  The Veteran reported that he was in data 
processing until 1979.  The Veteran reported that his 
children assist him financially.  

With regard to his social history, the examiner noted that 
the Veteran exhibited a feeling of detachment or estrangement 
from others.  The Veteran reported that he cannot relate to 
others, and that he feels guilty for his experiences in 
Vietnam.  

With regard to his habits and legal history, the veteran 
reported that he drinks beer on the weekends.  He denied a 
tobacco or street drug use history.

The examiner noted that he reviewed the Veteran's claims 
file, to include the July 2007 VA Social and Industrial Field 
Survey, and the February 2007 testimony of the Veteran's 
private physician.  The examiner reported that he did not 
agree with the social worker's assessment of the Veteran.  
The examiner noted that the social worker's assessment in one 
portion of her report noted the Veteran's close family 
relationships and lack of stressors as to his primary support 
system or group, social environment, education, occupation, 
housing, health care, or legal issues, and her assessment in 
a different portion of her report that the Veteran was 
extremely industrially impaired and extremely socially 
impaired.  The examiner diagnosed the Veteran with PTSD and 
assigned him a GAF score of 50, to reflect moderately severe 
to serious symptoms.   

The April 2006 private Psychiatric Medical Report, the March 
2006 and July 2007 VA psychiatric evaluations, and the 
February 2007 testimony of the Veteran's private physician 
assigned GAF scores of 30-40, 70, 50, and 40, respectively.  
No other GAF scores are of record.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

The Board notes that the GAF scores assigned by the Veteran's 
private physician, at the time of his April 2006 Psychiatric 
Medical Report and during his February 2007 testimony before 
the RO, are markedly lower than the GAF scores assigned by VA 
examiners at the time of the March 2006 and July 2007 
psychiatric evaluations.  

Despite evidence of record that indicates that the Veteran 
reported an excellent domestic life and a 20-year history of 
part-time employment, although limited in responsibility, in 
his family business, his private physician's April 2006 
Psychiatric Medical Report is the only clinical record that 
is silent for such.  Also, no other medical evidence of 
record describes the Veteran as demonstrating psychomotor 
retardation, poor intellectual functioning, or a wandering 
attention span.  Significantly, approximately 7 weeks prior 
to the Veteran's private Psychiatric Medical Report, upon 
mental status examination during VA psychiatric evaluation in 
March 2006, the Veteran exhibited an intact attention span, 
unremarkable psychomotor activity, judgment, intelligence, 
insight, and thought process and content, spontaneous speech, 
and the ability to spell a word backwards and forwards.  
Further, at the time of the February 2007 hearing, the 
Veteran's private physician reported that the Veteran's 
continuous depression gives him a GAF score of 40.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Thus, in this case, the Board finds that the GAF scores 
assigned to the Veteran at the time of the March 2006 and 
July 2007 VA psychiatric evaluations are more probative 
evidence indicating the severity of symptomatology of the 
Veteran's service-connected PTSD than the GAF scores assigned 
to the Veteran by his private physician at the time of the 
April 2006 Psychiatric Medical Report and February 2007 
testimony before the RO.  The VA psychiatric evaluations 
included reports of the Veteran's history and symptomology, a 
lengthy mental status examination, and assigned diagnoses and 
GAF scores with the benefit of review of the Veteran's claims 
file and treatment records.

While the Veteran has indicated that he is frequently 
irritable, has severe sleep difficulties, had two past 
suicide attempts, and that he most often isolates himself, it 
appears that he does have significant social contacts, in the 
sense that he described a close relationship with his family, 
to include his siblings.  While the Veteran asserts that his 
symptoms of PTSD have prevented him from being employed, he 
reported that he quit his job after an episode of anger in 
order to avoid stressful situations.  There is no evidence of 
record that he was terminated, and there is no evidence of 
record that the Veteran has been unable to work.  The Veteran 
reported a 20-year history of part-time work, although 
limited in responsibility, in the family business.  Although 
the Veteran reported that his wife is in charge of the 
business, his presence there for 20 years reflects some 
degree of occupational functioning.  While the Veteran may 
experience exacerbations of his symptoms, his symptoms 
overall appear to be no more than moderately severe.  In any 
event, the emphasis in psychiatric ratings is not solely on 
social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  38 
C.F.R. § 4.126 (2008).  Here, there is no indication that the 
Veteran's psychiatric disability overall has interfered with 
his ability to work beyond that contemplated by the 50 
percent rating criteria. Additionally, there is no evidence 
of a disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that since November 9, 
2005, the effective date of service connection, the Veteran 
has not been seriously occupationally and socially impaired.  
PTSD of a moderately severe disability warrants no more than 
a 50 percent disability rating.

Thus, the Board finds that the Veteran's disability warrants 
no more than a 50 percent disability rating for PTSD, since 
November 9, 2005.  In the judgment of the Board, the evidence 
as a whole demonstrates considerable industrial and social 
impairment and occupational and social impairment with 
reduced reliability and productivity due to various symptoms, 
as required for a 50 percent rating.  With respect to whether 
his disability warrants more than a 50 percent disability 
rating, however, the Board finds that the preponderance of 
the evidence is against entering such a finding.  The 
Veteran's PTSD alone during this period has not more nearly 
approximated symptoms which have severely impaired his 
ability to obtain or retain employment.  Nor has the Veteran 
more nearly approximated symptoms of deficiencies in most 
areas, or obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical or 
obscure, near continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, or inability to establish and 
maintain effective relationships.  

As such, the Board finds that an evaluation in excess of 50 
percent is not warranted.  While the Veteran has considerable 
impairment in social functioning, the Board finds that the 
overall level of symptomatology does not more nearly 
approximate the criteria for a 70 percent rating.  The 
Veteran maintains significant relationships and his 
disability is not productive of deficiencies in most areas 
(family relations, judgment, thinking, or mood).

As the preponderance of the evidence is against the claim for 
an initial disability rating in excess of 50 percent for 
service-connected PTSD, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  










(CONTINUED ON THE NEXT PAGE)



While the appellant may assert that his disability has 
interfered with his employability, the evidence of record 
simply does not support a conclusion that any such impairment 
is beyond that already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
the absence of the factors set forth above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R.            § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 50 percent for 
service-connected PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


